DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the amendment filed on 2/11/2022.

Any objections or rejections made in the previous office action which are not specifically repeated below are withdrawn.

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (Hwang) US Patent Application Pub. No. 2013/0205073 in view of Hasbun et al. (Hasbun) US Patent No. 5,586,285.
As to claim 1 and 11, Hwang discloses a memory system (Fig. 1), comprising: a memory device (Fig. 1 MEM) including plural memory blocks (Fig. 4 BLK0 to BLKa-1), each memory block including plural pages (Fig. 4 PAG 0 to PAG b-1) and each page including plural non-volatile memory cells (para[0013] “multi-level cell (MLC) NAND flash memory” and para[0060] “single-level cell (SLC) NAND flash memory” read on this limitation) wherein each memory block includes a group of non-volatile memory cells erased together (Para [0059] “an erasing operation is performed in units of blocks”) and each page includes a group of non-volatile memory cells read or programmed together (para [0059] a programming operation is performed in units of pages corresponding to each of word lines WL0 to WL1”  and (para [0016] “a programming method of an MLC NAND flash memory device comprises programming a first type of data in a first type of page that is read at a first speed according to first type offset information; and programming a second type of data in a second type of page that is read at a second speed according to second type offset information”); and a controller (Fig. 1 Ctrl) coupled to the memory device and configured to select a target memory block (Fig. 1 HDTA and CDTA and Fig. 10) among the plural memory blocks, the target memory block including a first page to an N page (N is a positive integer) (Fig. 4 PAG 0 to PAG b-1), and program data (Fig. 9 program)  in the target memory block (Fig. 1 HDTA and CDTA and Fig. 10) based on a type of the data (para [0050] “meta data” and “user data”).  
However, Hwang does not specifically disclose either in a first direction from the first page to the N page or in a second direction from the N page to the first page.
Hasbun discloses program data in the target memory block (Fig. 3), based on a type of the data , either in a first direction (col.6 lines 24-27 “Block sector translation table 84 grows down toward data space 8. The header BSTT 84 is written at the top of block 80. The header for each succeeding sector written into block 80 is stored below the previous header”) from the first page to the N page (Fig. 3)  or in a second direction (col. 6 lines 28-32 “In contrast to BSTT84, data space 86 grows upward. ----he next sector of data written into data space 86 is written immediately above the previous sector”) from the N page to the first page (Fig. 3) for the purpose of allowing a limited storage capacity of the memory to be used efficiently with no waste.
One of ordinary skill in the memory art familiar with Hwang and looking at Hasbun would have recognized that the memory usage performance of Hwang would have been enhanced by including program data in the target memory block, based on a type of the data, either in a first direction from the first page to the N page or in a second direction from the N page to the first page because it would increase memory usage efficiency.  The ability to increase memory usage efficiency provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include program data in the target memory block, based on a type of the data, either in a first direction from the first page to the N page or in a second direction from the N page to the first page.  
Hwang and Hasbun are analogous art because they are from the, “same field of endeavor” of FLASH memory architectures.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate program data in the target memory block, based on a type of the data, either in a first direction from the first page to the N page or in a second direction from the N page to the first page as taught by Hasbun into the system of Hwang for the advantages stated above.

As to claim 5, Hwang and Hasbun disclose the invention as claimed the above. 
Hasbun further discloses wherein the controller is configured to program a piece of the data in the first direction (Fig. 3, col.6 lines 24-27 “Block sector translation table 84 grows down toward data space 8. The header BSTT 84 is written at the top of block 80. The header for each succeeding sector written into block 80 is stored below the previous header”) and program another piece of the data in the second direction (col. 6 lines 28-32 “In contrast to BSTT84, data space 86 grows upward. ----he next sector of data written into data space 86 is written immediately above the previous sector”).

As to claim 12, Hwang and Hasbun disclose the invention as claimed above.  Hwang further discloses determining the type of the data based on whether the data is user data or meta data (para [0050] “meta data” and “user data”).  

As to claim 15, Hwang and Hasbun disclose the invention as claimed the above. 
Hasbun further discloses wherein the performing of the program operation includes programming a piece of data in the first direction (Fig. 3, col.6 lines 24-27 “Block sector translation table 84 grows down toward data space 8. The header BSTT 84 is written at the top of block 80. The header for each succeeding sector written into block 80 is stored below the previous header”) and programming another piece of data in the second direction (col. 6 lines 28-32 “In contrast to BSTT84, data space 86 grows upward. ----he next sector of data written into data space 86 is written immediately above the previous sector”).

Claims 2, 3, 4, 7, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (Hwang) US Patent Application Pub. No. 2013/0205073 in view of Hasbun et al. (Hasbun) US Patent No. 5,586,285 and further in view of Saxena et al. (Saxena) US Patent Application Pub. No. 20120/0097403.
As to claim 2, Hwang and Hasbun disclose the invention as claimed the above. 
However, neither Hwang nor Hasbun specifically discloses wherein the controller is configured to select the target memory block based on an attribute of the data.
Saxena discloses wherein the controller is configured to select the target memory block (claim 15 cold blocks, warm blocks, hot blocks para [0046]) based on an attribute (claim 15, first degree, second degree, third degree) of the data for the purpose of providing more efficient garbage collection procedures and the reduction of block erasures. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller is configured to select the target memory block based on an attribute of the data as taught by Saxena into the combined system of Hwang and Hasbun for the advantages stated above.

As to claim 3, Hwang, Hasbun, and Saxena disclose the invention as claimed above.  Hwang further discloses wherein the type of the data is determined based on whether the data is user data or meta data (para [0050] “meta data” and “user data”).  

As to claim 4, Hwang, Hasbun, and Saxena disclose the invention as claimed above.  Saxena further discloses wherein the attribute of the data is determined as one of hot, warm, or cold based on a frequency to access to the data (claim 15 and para [0046] frequency of memory access (i.e. hot, warm, or cold) or as one of long or short (claim 15 and para [0046] frequency of memory access (i.e. hot, warm, or cold) based on a frequency to update the data. 

As to claim 7, Hwang, Hasbun, and Saxena disclose the invention as claimed above.  
Saxena further discloses wherein the controller is further configured to select a victim memory block (para [0017] victim blocks) among the plural memory blocks and perform a garbage collection operation (para [0017] garbage collection) on data stored in the victim memory block based on at least one of a type or an attribute of the data (para [0017] cold, warm, and hot). 
As to claim 13, Hwang, Hasbun, and Saxena disclose the invention as claimed above.  
Saxena further discloses determining an attribute (claim 15, first degree, second degree, third degree) of the data inputted with a request for the program operation. 
As to claim 14, Hwang, Hasbun, and Saxena disclose the invention as claimed above.  
Saxena further discloses wherein the determining of the attribute of the data is made based on a frequency to access the data or a frequency to update the data (claim 15 and para [0046] frequency)

As to claim 17, Hwang, Hasbun, and Saxena disclose the invention as claimed above.  
Saxena further discloses selecting a victim memory block (para [0017] victim blocks) among the plural memory blocks; and performing a garbage collection operation (para [0017] garbage collection) on pieces of data stored in the victim memory block based on at least one of types or attributes of the pieces of data (para [0017] cold, warm, and hot).

Allowable Subject Matter
Claims 6, 8-10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Response to Arguments
Applicant's arguments filed on 2/11/2022 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 9-12 that the rejection is improper since the cited prior arts are nonanalogous art have been fully considered but they are not persuasive. 
Hwang and Hasbun are analogous art because they are from the, “same field of endeavor” of FLASH memory architectures. For example Hwang discloses the inventive concepts relates to a flash memory device thereof that may improve performance of a device (paras  [0013, 0016]) and Hasbun discloses the invention relates to a device for increasing reserve a memory in a flash memory device (col. 1 lines 47-54, col.4 lines 20-27 and col. 6 lines 24-34).  
Therefore the rejection is proper. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).




/HONG C KIM/Primary Examiner, Art Unit 2138